UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)February 2, 2016 General Electric Company (Exact name of registrant as specified in its charter) New York 001-00035 14-0689340 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3135 Easton Turnpike, Fairfield, Connecticut 06828-0001 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(203) 373-2211 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Attached as Exhibit 99 and incorporated by reference herein is a press release dated February 2, 2016 issued by General Electric Company (“GE”) announcing the expiration of its previously announced cash tender offer to purchase any and all of certain hybrid securities (the “Tender Offer”) as of 5:00 p.m., New York City time, on February 2, 2016, and the final results of the Tender Offer. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99Press release, dated February 2, 2016 issued by GE. This document contains “forward-looking statements” – that is, statements related to future, not past, events.In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” “will,” “would,” or “target.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain, such as statements about the Tender Offer; our announced plan to reduce the size of our financial services businesses, including expected cash and non-cash charges associated with this plan and earnings per share of GE Capital’s retained businesses; expected income; earnings per share; revenues; organic growth; margins; cost structure; restructuring charges; cash flows; return on capital; capital expenditures, capital allocation or capital structure; dividends; and the split between GE’s industrial business and GE Capital earnings. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: ● obtaining (or the timing of obtaining) any required regulatory reviews or approvals or any other consents or approvals associated with our announced plan to reduce the size of our financial services businesses; ● our ability to complete incremental asset sales as part of that plan in a timely manner (or at all) and at the prices we have assumed; ● our ability to reduce costs as we execute that plan; ● changes in law, economic and financial conditions, including interest and exchange rate volatility, commodity and equity prices and the value of financial assets, including the impact of these conditions on our ability to sell or the value of incremental assets to be sold as part of our announced plan to reduce the size of our financial services businesses as well as other aspects of that plan; ● the impact of conditions in the financial and credit markets on the availability and cost of GE Capital’s funding, and GE Capital’s exposure to counterparties; ● the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; ● pending and future mortgage loan repurchase claims and other litigation claims in connection with WMC Mortgage Corporation, which may affect our estimates of liability, including possible loss estimates; ● our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; ● the adequacy of our cash flows and earnings and other conditions, which may affect our ability to pay our quarterly dividend at the planned level or to repurchase shares at planned levels; ● GE Capital’s ability to pay dividends to GE at the planned level, which may be affected by GE Capital’s cash flows and earnings, financial services regulation and oversight, and other factors; ● our ability to convert pre-order commitments/wins into orders/bookings; ● the price we realize on orders/bookings since commitments/wins are stated at list prices; ● customer actions or developments such as early aircraft retirements or reduced energy demand and other factors that may affect the level of demand and financial performance of the major industries and customers we serve; ● the effectiveness of our risk management framework; ● the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of financial services regulation and litigation; ● our capital allocation plans, as such plans may change including with respect to the timing and size of share repurchases, acquisitions, joint ventures, dispositions and other strategic actions; ● our success in completing, including obtaining regulatory approvals for, announced transactions, such as the Appliances disposition and our announced plan and transactions to reduce the size of our financial services businesses ● our success in integrating acquired businesses and operating joint ventures; ● our ability to realize anticipated earnings and savings from announced transactions, acquired businesses and joint ventures; ● the impact of potential information technology or data security breaches; and ● the other factors that are described in “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2014, as such descriptions may be updated or amended in any future report we file with the SEC. General Electric Capital Corporation (“GECC”) has been merged into GE and our financial services business is now operated by GE Capital Global Holdings, LLC (“GECGH”). We refer to GECC and GECGH as “GE Capital.” These or other uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. This document includes certain forward-looking projected financial information that is based on current estimates and forecasts. Actual results could differ materially. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. General Electric Company (Registrant) Date: February 3, 2016 /s/ Daniel C. Janki Daniel C. Janki Senior Vice President and Treasurer
